Citation Nr: 1215850	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome (CTS) of the left wrist.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) as a result of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection for posttraumatic stress disorder (PTSD) was denied therein.  The previous denial of service connection for degenerative joint disease of the right hip was continued.  Finally, the previously established 10 percent evaluation for the Veteran's CTS of the left wrist was continued therein.  The Veteran perfected an appeal as to each of these determinations.

In September 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board reopened the previously denied claim of entitlement to service connection for a right hip disorder but denied service connection for this disorder in an August 2006 decision.  As such, this issue no longer is on appeal and thus is not listed above.  The Board remanded the issues of entitlement to service connection for PTSD and to an evaluation in excess of 10 percent for CTS of the left wrist for additional development.  

In February 2010, both of the aforementioned remanded issues once again were remanded by the Board for additional development.

Service connection for PTSD ultimately was granted in a December 2011 rating decision.  The benefit sought therefore has been awarded for this issue, so it is not listed above.  


The Veteran was notified in a January 2012 letter that the Veterans Law Judge who presided over his Travel Board hearing no longer was employed at the Board.  He was afforded the opportunity to testify at another hearing before a Veterans Law Judge available to adjudicate this matter upon request.  No response was received.

As the development directed in the Board's remands fully or at least substantially has been completed, adjudication concerning the 10 percent evaluation for CTS of the left wrist now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issues of entitlement to service connection for coronary artery disease and for hypertension have been raised by the Veteran's representative in a Written Brief Presentation dated in March 2012.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) further was inferred by the Appeals Management Center on remand, as seen in a December 2011 memorandum, as well as has been raised by the Veteran's December 2011 claim for such benefit.  This includes the TDIU part of this matter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability for which a higher evaluation is sought, then a TDIU as a result of that disability must be considered as part of the claim).  None of these three issues has been adjudicated by the agency of original jurisdiction (AOJ), however.  Indeed, the TDIU issues has been specifically referred to the RO for consideration.  Therefore, the Board does not have jurisdiction over any of them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The evidence shows that the Veteran's CTS of the left wrist more nearly approximates moderate incomplete paralysis. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for CTS of the left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.69, 4.120, 4.124, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

With respect to higher evaluation claims, generic information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id. 

The Veteran was notified via letters dated in July 2002 and March 2004 of his and VA's respective duties for obtaining evidence.  Information on the criteria for establishing a higher evaluation and the evidence required in this regard also was provided in the March 2004 letter.  September and November 2006 letters as well as a December 2008 letter informed the Veteran of the criteria for establishing a higher evaluation, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how VA generally determines disability evaluations and effective dates.  Finally, letters dated in March and October 2010 supplied notification to the Veteran of his and VA's respective duties for obtaining evidence as well as how VA generally determines disability evaluations and effective dates.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The July 2002 letter is the only one that predated that initial adjudication by the AOJ, which in this case also is the RO, in June 2003.  It addressed only who was responsible for obtaining evidence.  


What was necessary to substantiate the claim was addressed following the initial adjudication several times in the March 2004, September 2006, November 2006, and December 2008 letters, however.  Readjudication occurred in an August 2004 statement of the case (SOC) and October 2009 and December 2011 supplemental statements of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Disability evaluations and effective dates also were addressed following the initial adjudication, as Dingess and Vazquez-Flores post-dated it, several times in the September and November 2006, December 2008, and March and October 2010 letters.  The October 2009 and December 2011 SSOCs which followed constitute proper VA process.  See Pelegrini, 18 Vet. App. at 112 (holding that there is no error in failing to provide prior notice when it was not required at the time of the initial AOJ decision, but that a content complying notice and proper subsequent VA process instead must be provided).  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records.  His VA treatment records, to include those more contemporaneous than August 2006 as directed in the remand at that time, and Social Security Administration (SSA) records, as directed in the February 2010 remand, also have been obtained by VA.  

The Veteran submitted on his own behalf a pertinent private treatment record.  He additionally identified two private treatment providers.  In compliance with the Board's February 2010 remand, he was requested to authorize the release of records from these providers to VA in the aforementioned March 2010 and October 2010 letters.  No such authorization was received in response to either.  "The duty to assist is not always a one-way street. If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Although performed for another purpose, VA medical examinations in November 2005 and August 2006 touched upon this matter.  VA medical examinations specifically regarding this matter were afforded to the Veteran in July 2002 and, pursuant to the August 2006 Board remand, in September 2009.  Each of the examiners who conducted these examinations reviewed the claims file, interviewed the Veteran regarding his pertinent symptoms, conducted a physical assessment, and obtained or reviewed applicable diagnostic tests as necessary.  The examiners further opined as to the severity of the Veteran's CTS of the left wrist.  As the VA medical examinations answer all questions necessary to decide this matter, the Board finds them adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Acknowledgement is given to argument of the Veteran's representative in the March 2012 Written Brief Presentation that another remand was necessary because, as the last VA medical examination was conducted approximately 30 months ago, it is plausible that his CTS of the left wrist had gotten worse.  However, neither the Veteran nor his representative definitively has indicated that there has been worsening since the last VA medical examination.  A new examination is not required due solely to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, some worsening of the Veteran's CTS of the left wrist is recognized in that a higher evaluation is granted herein.

Other than the aforementioned, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify and the duty to assist both having been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his CTS of the left wrist.  He contends that this disability is more severe than contemplated by a 10 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used.  38 C.F.R. § 4.69.  The evidence reveals that the Veteran is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a disability rating for his CTS therefore concerns his minor upper extremity.

Evaluations for neurological conditions ordinarily are assigned in proportion to the level of impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention thus is given to the site and character of the injury, motor function ability, trophic changes, and sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

The Veteran's CTS of the left wrist currently is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 addresses paralysis of the median nerve.  It establishes a 10 percent evaluation for mild incomplete paralysis in the minor extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis in the minor extremity.  Severe incomplete paralysis in the minor extremity merits a 40 percent evaluation.  The highest evaluation of 60 percent regarding the minor extremity is reserved for complete paralysis.

Complete paralysis includes symptoms such as:  the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than for complete paralysis.  38 C.F.R. § 4.124a, paragraph under the heading Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the evaluation should be for the mild, or at the most, the moderate degree.  Id.

No explanation of the words "mild," "moderate," or "severe" is set forth.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

VA treatment records dated in mid 2000 and mid 2001 reflect the Veteran's complaints of left wrist pain.  An August 2001 VA treatment record contains his report of such pain as a result of a work accident which was not relieved by Ibuprofen.  X-rays were normal.  A February 2002 VA treatment record contains his report of paresthesia of the left third through fifth fingers but his denial of loss of grip.

The Veteran's left wrist range of motion was normal upon assessment at the July 2002 VA medical examination.  However, he appeared to have a compression sign and positive Phalen's sign with numbness in the medial three fingers during such movement.  The examiner opined that the Veteran had a mild to moderate disability consistent with CTS.

Use of a wrist brace was referenced in a VA treatment record also dated in July 2002.  VA X-rays taken of the Veteran's left wrist in August 2002 were normal.

An August 2002 SSA record includes the Veteran's complaints of numbness and weakness in his left arm and the third through fifth fingers.  He referenced taking medication.  Upon assessment, his range of motion in the left wrist, fingers, and thumb was normal.  The Veteran was able to oppose his fingers to his thumb normally, and his gross and fine manipulation was normal.  There was no muscle atrophy.  Motor function was decreased.  Grip and pinch strength on the left also was decreased as compared to the right.  Reflex function further was decreased.

A March 2003 private treatment record, which appears in the claims file on its own as well as in the SSA records, contains findings that the Veteran can repetitively reach with his left arm/hand, cannot repetitively handle or finger with his left arm/hand, and can only lift or carry items of small weight.

Early 2005 VA treatment records document the Veteran's complaints of paresthesia, constant tingling/numbness, and reduced sensation in his left arm and fingers causing him to drop items.  He equally complained of and denied weakness.  The use of medication was noted.  A tremor and mild weakness as compared to the right arm were found upon assessment.  However, grip strength was equal bilaterally.  Sensation was intact.  Rule out neuropathy was diagnosed.

At the September 2005 Travel Board hearing, the Veteran reported left wrist pain that is constant and severe and sometimes excruciating as well as numbness in the tips of his fingers.  He also reported that he wears a brace almost all the time and takes medication.  However, he testified that he drops weighty items and thus has to be careful about what he does, sometimes has to stop doing an activity, and has limited use of his left hand such that he no longer can drive just with this hand or do other activities requiring that he use it.  

The Veteran indicated that he has limited use of his left upper extremity at the November 2005 VA medical examination.  He noted that he requires assistance with bathing and fastening but does his own shaving and toileting.  Use of medication and a wrist splint was noted.  X-rays were normal other than the ulnar styloid not being present/visualized.  The examiner opined that the Veteran had CTS and muscle sprain of the left wrist with moderate to severe loss of range of motion and of functional capacity.

VA treatment records dated in 2006 and 2007 include the Veteran's complaints of chronic severe pain and numbness/tingling in his left hand and fingertips.  Tinnel and Phalen's signs were negative.  Medication use was mentioned.

At the November 2008 VA medical examination, the Veteran reported paresthesias and numbness as well as using medication.  His muscle tone was found to be normal upon physical assessment.  There was no muscle atrophy, and motor function was normal in the left wrist, fingers, and thumb.  Sensation in the left upper extremity also was normal, as were reflexes in the left arm and fingers.

The Veteran complained of persistent numbness/tingling in his entire left hand and the posterior aspect of his elbow which became worse after his triple bypass in 2005 as well as left hand weakness at the VA medical examination in September 2009.  He noted that cold exacerbates his symptoms and that he drops items, takes medication, and has a decreased ability to do chores and yard work as a result of them.  Specifically, he noted no impact on toileting, a mild impact on feeding, showering, grooming, and recreation, a mild to moderate impact on shopping, a moderate impact on chores, exercise, and travel, a moderate to severe impact on sports.  Upon assessment, pain was present in the entire dorsal and palmar aspects of the Veteran's left hand.  Sensation was decreased in the left arm and hand.  Motor function in the left elbow, wrist, and fingers also was decreased.  Electrodiagnostic testing showed no evidence of CTS, radiculopathy, neuropathy, peripheral neuropathy, or palsy.

Before undertaking analysis, the Board notes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  Numerous non-service-connected disabilities other than the Veteran's service-connected CTS of the left wrist have been referenced.  The symptoms attributable to each disability have not been separated, however.  Of further note is that the Veteran's disability was characterized simply as a residual left wrist injury when originally service-connected.  For these reasons, all symptomatology shall be considered to be attributable to his service-connected disability.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Board finds, given the above, that a higher evaluation for CTS of the left wrist is warranted.  A 20 percent evaluation is granted, as the evidence more nearly approximates moderate incomplete paralysis.

There is no indication of any of the symptoms of complete paralysis.  Many of these symptoms are not mentioned at all.  Many others specifically were not found.  Range of motion, to include flexion and extension, of the Veteran's left wrist as well as his fingers and thumb was normal as opposed to greater than normal, absent, feeble, or weakened.  Opposition of the fingers and the thumb as well as gross and fine manipulation also was normal rather than defective.  There was no muscle atrophy, which includes of the thenar eminence.  

That leaves an assessment as to the severity of incomplete paralysis.  The Veteran has identified symptoms of pain, paresthesia, numbness/tingling, reduced sensation, and some weakness that cause him to drop items particularly if they are weighty, be more careful about what he does, and hinders him in undertaking a variety of activities.  He is competent to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible because no significant reason exists to doubt him.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors to consider in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  The Veteran is interested because the outcome of this matter may result in more monetary benefits for him.  However, the symptoms he has reported/complained of are facially plausible.  These reports/complaints are not inconsistent with one another and appear to be consistent with the objective evidence.  Pain was detected.  Sensation at least on occasion was decreased.  The same is true of reflexes.  Motor function usually was found to be decreased, and decreased grip and pinch strength as well as other mild weakness also has been found.  It was noted that the Veteran can neither repetitively handle of finger nor lift or carry items of even moderate weight.

Three opinions exist regarding the collective severity of the aforementioned symptoms and findings.  It first was concluded that they were indicative of a disability of mild to moderate severity.  This was followed by the conclusion that they were indicative of a moderate to severe disability and, finally, the conclusion that they did not indicate any disability at all.  As such, the weight of the opinions (two out of three) includes a disability assessed to be of moderate severity.  This is in agreement with the limitations competently and credibly reported by the Veteran as well as found.  The Veteran has significant difficulty with sports, exercise, chores, yard work, shopping, and travel and needs assistance with bathing and fastening.  Yet he experiences only minimal difficulty with showering, grooming to include shaving, feeding, and recreation and no difficulty with toileting.  He further still can drive, albeit with both hands instead of just his left hand.

Consideration has been given to the benefit of the doubt in regard to the above.  However, it does not apply because the grant of a 20 percent evaluation was made upon the preponderance of the evidence.  Staged evaluations also have been considered.  It follows that periods with different evaluations are not warranted since the aforementioned evaluation applies to the entire period on appeal.

B.  Extraschedular

The above determination for a 20 percent evaluation for the Veteran's CTS of the left wrist, as it involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, was made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for CTS of the left wrist.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and relevant statutes, regulations, and caselaw such as Mittleider and Mitchem.  Higher evaluations are provided for, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's CTS of the left wrist.

Given that the applicable schedular rating criteria are adequate, discussion of whether related factors such as marked interference with employment or frequent periods of hospitalization were exhibited is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

An evaluation of 20 percent for carpal tunnel syndrome (CTS) of the left wrist is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


